      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 1 of 19



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Liberty Mutual Fire Insurance Co., :
                                   :         CIVIL ACTION
          Plaintiff,               :         NO. 20-5093
                                   :
     v.                            :
                                   :
Harleysville Worcester Insurance   :
Co.,                               :
                                   :
          Defendant.               :


                         M E M O R A N D U M



EDUARDO C. ROBRENO, J.                             March 10, 2021

I.   INTRODUCTION

     This is an insurance coverage dispute. Liberty Mutual Fire

Insurance Company (“LMFIC”), the Plaintiff here, seeks the

following: 1) a declaratory judgment that Harleysville Worcester

Insurance Company (“Harleysville”) was and is required to defend

and indemnify Domus, Inc. and Domus Construction, Inc. for an

underlying lawsuit; 2) damages against Harleysville for

attorneys’ fees, plus costs and interest, incurred by LMFIC in

connection with its defense of Domus in the underlying lawsuit;

and 3) attorneys’ fees and costs for the current lawsuit.

     In response, Harleysville filed a Motion to Dismiss. For

the reasons explained below, Harleysville’s Motion to Dismiss

LMFIC’s Complaint will be denied, but LMFIC’s declaratory
       Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 2 of 19



judgment claim as it pertains to Harleysville’s duty to

indemnify will be stayed, and therefore no judgment will be

entered until the claim becomes ripe.

II.   FACTUAL BACKGROUND1

      On February 20, 2019, Joseph Forgrove commenced an action

in the Philadelphia Court of Common Pleas against several

defendants, seeking damages for injuries he allegedly sustained

in a slip and fall accident on March 15, 2017, at a construction

project near 845 N. 12th Street in Philadelphia (the

“Premises”), where Domus, Inc. and its related entities

(collectively, “Domus”) were allegedly the construction

managers, and Forgrove’s employer, Direct Air LLC (“Direct

Air”), was performing work.

      In the underlying action, Forgrove asserts claims for

negligence against Domus and others and alleges he was a Direct

Air employee working in the course and scope of his employment

at the Premises at the time of the accident. He also alleges

Domus was negligent in failing to provide a safe workplace, in

supervising the work site, in failing to require contractors and

subcontractors to protect against the risk of injuries, and in

failing to train and supervise employees. Furthermore, he

alleges that defendants themselves, or through their employees,



1     The facts alleged by Plaintiff are accepted as true and viewed in the
light most favorable to Plaintiff.


                                      2
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 3 of 19



servants, and agents, had notice of the alleged unsafe and

dangerous condition of the Premises.

    Domus, as contractor, and Direct Air, as subcontractor,

entered into a Subcontract on July 15, 2016, concerning

construction work that Direct Air agreed to perform for the

project known as HELP Philadelphia V located at the Premises.

Section 4.1 of the Subcontract provides that the “Subcontractor

shall supervise and direct the Subcontractor’s work, and shall

cooperate with the Contractor in scheduling and performing the

Subcontractor’s Work.” Compl. ¶ 16, ECF No. 1. Section 4.3.1 of

the Subcontract provides that the Subcontractor “shall take

reasonable safety precautions with respect to performance of

this Agreement [and] shall timely comply with safety measures

initiated by Contractor.” Id. ¶ 17 (alteration in original).

    The Subcontract contains an indemnification provision that

provides as follows:

          2. INDEMNIFICATION

    a.   To the fullest extent permitted by law, the
    Subcontractor shall indemnify and hold harmless the
    Owner, Contractor, Architect, Architect’s consultants,
    Engineer, and agents and employees of any of them from
    and against any and all liability, claims, suits,
    causes of action, arbitrations, damages, losses and
    expenses, including but not limited to attorney’s
    fees, arising out of or resulting from performance of
    the Subcontractor’s Work, failure to perform the Work
    or other act or omission under or in connection with
    this Agreement. This express indemnity shall not be
    construed to negate, abridge otherwise reduce other



                                   3
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 4 of 19



    rights or obligations of indemnity that may otherwise
    exist.

    b.   In claims against any person or entity
    indemnified under this Paragraph 4.6 by an employee of
    Subcontractor, the Subcontractor’s Subcontractors,
    anyone directly or indirectly employed by them or
    anyone for whose acts they may be liable, the
    indemnification obligation under Subparagraph 4.6.1
    shall not be limited by a limitation on the amount or
    type of damages, compensation or benefits payable by
    or for the Subcontractor’s Subcontractors under
    workers compensation acts, disability benefit
    acts or other employee benefit acts.

 Id. ¶ 18.

    The Subcontract also contains an insurance provision that

required Direct Air to purchase and maintain a Commercial

General Liability Insurance policy. In compliance with the

Subcontract, Direct Air obtained such a policy from Harleysville

(the “Harleysville Policy”) with a policy period from August 2,

2016, to August 2, 2017. The Harleysville Policy contains an

Additional Insured Endorsement (“AI endorsement”) which

provides, in part, as follows:

    1. Section II - Who Is An Insured is amended to
    include as an insured any person or organization for
    whom “you” are performing operations only as specified
    under a written contract (for purposes of this
    coverage referred to as the “written contract”) that
    requires that such person or organization be added as
    an additional insured on “your” policy. Such person or
    organization is an additional insured only with
    respect to liability caused, in whole or in part, by
    the acts or omissions of the “Named Insured”, or those
    acting on behalf of the “Named Insured”, in the
    performance of the “Named Insured’s” ongoing
    operations for the additional insured only as



                                   4
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 5 of 19



    specified under the “written contract”. A person’s or
    organization’s status as an insured under this
    coverage ends when “your” ongoing operations for that
    insured are completed.

Id. ¶ 22.

    Pursuant to the terms of the AI endorsement, Domus, Inc.

and Domus Construction, Inc. qualify as additional insureds

under the Harleysville Policy for the claims alleged in the

underlying action. The Harleysville Policy contains an “Other

Insurance” provision which provides, in part, that “[i]f

specifically required by the written contract referenced in

Paragraph 1. above, any insurance provided by this coverage to

an additional insured shall be primary and any other valid and

collectible insurance available to the additional insured shall

be non-contributory with this insurance.” Id. ¶ 24.

    LMFIC issued a Commercial General Liability Policy (“LMFIC

Policy”) to Domus, Inc. with a policy period of July 15, 2016,

to July 15, 2017. The LMFIC Policy also contained an “Other

Insurance” provision, but this one stated “[t]his insurance is

excess over . . . [a]ny other primary insurance available to you

covering liability for damages arising out of the premises or

operations, or the products and completed operations, for which

you have been added as an additional insured.” Id. ¶ 26.

    In a letter dated February 19, 2018, LMFIC tendered

Forgrove’s claims against Domus to Direct Air. Harleysville



                                   5
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 6 of 19



denied this tender. In a letter dated March 21, 2018, LMFIC

tendered Forgrove’s claims against Domus to Harleysville.

Harleysville did not respond. In letters dated April 30 and

August 12, 2020, LMFIC tendered the defense and indemnity of

Domus in the underlying action to Harleysville. Harleysville

denied the first tender and did not respond to the second one.

    Based on the foregoing, LMFIC seeks a declaration of its

rights with regard to the Harleysville Policy, including

declaratory judgment that Harleysville was and is required to

defend and indemnify Domus for the underlying action under the

Harleysville Policy, and that such coverage applies on a primary

and non-contributory basis before coverage under the LMFIC

Policy applies to Domus. In addition to declaratory judgment,

LMFIC seeks damages against Harleysville for attorneys’ fees,

plus costs and interest, incurred by LMFIC in connection with

its defense of Domus in the underlying action. LMFIC also seeks

attorneys’ fees and costs for the current action.

III. LEGAL STANDARD

    A party may move to dismiss a complaint for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). When considering such a motion, the Court must “accept

as true all allegations in the complaint and all reasonable

inferences that can be drawn therefrom, and view them in the

light most favorable to the non-moving party.” DeBenedictis v.


                                   6
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 7 of 19



Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir. 2007) (internal

quotation marks removed).

    To withstand a motion to dismiss, the complaint’s

“[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). This “requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. Although a plaintiff is

entitled to all reasonable inferences from the facts alleged, a

plaintiff’s legal conclusions are not entitled to deference, and

the Court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Papasan v. Allain, 478 U.S.

265, 286 (1986).

    The pleadings must contain sufficient factual allegations

so as to state a facially plausible claim for relief. See,

e.g., Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187,

190 (3d Cir. 2009). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). In deciding a Rule 12(b)(6) motion, the

Court limits its inquiry to the facts alleged in the complaint

and its attachments, matters of public record, and undisputedly

authentic documents if the complainant’s claims are based upon


                                   7
       Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 8 of 19



these documents. See Jordan v. Fox, Rothschild, O’Brien &

Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994); Pension Benefit

Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196

(3d Cir. 1993).

IV.   DISCUSSION

      A. Whether Domus Is an Indispensable Party

      Harleysville first argues that the Complaint should be

dismissed pursuant to Federal Rule of Civil Procedure 12(b)(7)

because Domus is an indispensable party to this action. A

Complaint may be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)(7) for failure to join a party under Rule 19.

See Fed. R. Civ. P. 12(b)(7). Harleysville argues that Domus is

indispensable under Rule 19(a)(1)(B) because excluding them from

the case would impede their ability to protect their interest

and would leave Harleysville subject to a substantial risk of

incurring multiple or inconsistent obligations to Domus. See

Fed. R. Civ. P. 19(a)(1)(B).

      However, Rule 19(a)(1)(B) only requires an absent party to

be joined if “that person claims an interest relating to the

subject of the action.” Id. (emphasis added). Accordingly, where

the absent party does not indicate that it claims an interest in

the action, Rule 19(a)(1)(B) is “rendered irrelevant.” See,

e.g., Coregis Ins. Co. v. Wheeler, 180 F.R.D. 280, 283 (E.D. Pa.

1998). Domus has not claimed an interest in this action. Thus,


                                    8
         Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 9 of 19



Harleysville’s motion to dismiss pursuant to Rule 12(b)(7) will

be denied.

    B. Whether LMFIC Lacks Standing

    Harleysville next argues that the Complaint should be

dismissed due to lack of standing, which the Court will construe

as a motion to dismiss under Rule 12(b)(1). Harleysville argues

that LMFIC is similar to Lancer, a case previously decided by

this Court, in the sense that LMFIC “lacks prudential standing

because it seeks a declaration about third parties’ legal

interests rather than its own.” See Lancer Ins. Co. v.

Harleysville Mut. Ins. Co., 108 F. Supp. 3d 275, 278 (Robreno,

J.). Notably, however, Lancer had not requested remedies such as

reimbursement or equitable contribution. See Transp. Ins. Co. v.

Pa. Mfrs.’ Ass’n Ins. Co., 641 F. Supp. 2d 406, 411-12 (E.D. Pa.

2008) (holding that an insurance company had standing to seek a

declaratory judgment that it was entitled to a share of

indemnification or equitable contribution from another insurance

company), rev’d on other grounds, 346 F. App’x 862 (3d Cir.

2009).

    Here, LMFIC seeks almost identical relief to the relief

sought in Transp. Ins. Co., namely: 1) a declaration of the

respective rights and obligations of the parties with respect to

their liability insurance coverage obligations for Domus; 2) a

monetary judgment against Harleysville for attorneys’ fees,


                                      9
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 10 of 19



costs, and interest incurred by LMFIC in connection with its

defense of Domus in the underlying action (i.e., equitable

contribution); and 3) attorneys’ fees and costs in bringing this

action. See id. at 408-09. Thus, this case is indistinguishable

from Transp. Ins. Co. and distinguishable from Lancer, in that

here, the plaintiff is seeking indemnification or equitable

contribution. Consequently, Harleysville’s motion to dismiss

pursuant to Rule 12(b)(1) will be denied.

    C. Whether LMFIC States a Plausible Claim Under § 8371

    42 Pa. Stat. and Cons. Stat. Ann. § 8371 (West 2021)

provides that “[i]n an action arising under an insurance policy,

if the court finds that the insurer has acted in bad faith

toward the insured, the court may . . . [a]ssess court costs and

attorney fees against the insurer.”

    Harleysville first argues that LMFIC does not have standing

to state a claim under § 8371 because they are not an “insured”

under the Harleysville Policy and § 8371 only applies toward

those who are insured under their Policy. This is simply

incorrect. The Third Circuit has explicitly held that § 8371

applies not only to those who are insured under an insurance

policy, but also to those who the insured has assigned their

right of recovery to. See Wolfe v. Allstate Prop. & Cas. Ins.

Co., 790 F.3d 487, 491-92 (3d Cir. 2015).




                                   10
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 11 of 19



    Harleysville argues that Domus did not assign their right

of recovery under § 8371 to LMFIC. However, the Court does not

read Wolfe so narrowly as to require a technical “assignment.”

Rather, the holding would apply equally to technical assignments

and contractual agreements that operate as effective

assignments. Given that Domus is an insured under the

Harleysville Policy and effectively assigned their right of

recovery to LMFIC, LMFIC has standing to sue under § 8371. See

Pl.’s Resp. to Def.’s Mot. Dismiss Ex. F, at 28, ECF No. 15-8

(“If no other insurer defends, we will undertake to do so, but

we will be entitled to the insured’s rights against all those

other insurers.”).

    Next, Harleysville argues that the Complaint is devoid of

any factual averments to support a claim under § 8371. In order

to show bad faith in the insurance context, a plaintiff must

show a “frivolous or unfounded refusal to pay proceeds of a

policy [evidencing] a breach of a known duty (i.e., good faith

and fair dealing), through some motive of self-interest or ill

will.” Smith v. State Farm Mut. Auto. Ins. Co., 506 F. App’x

133, 136 (3d Cir. 2012) (quoting Nw. Mut. Life Ins. Co. v.

Babayan, 430 F.3d 121, 137 (3d Cir. 2005)).

    Here, the Complaint alleges that “Harleysville’s failure to

acknowledge its primary duty to defend . . . has no reasonable

basis and, as such, Harleysville has breached its duty of good


                                   11
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 12 of 19



faith and fair dealing.” Compl. ¶ 45, ECF No. 1. The Complaint

also specifically describes all of the instances in which

Harleysville either denied or ignored LMFIC’s tender letters.

Id. ¶¶ 27-34. Accepting as true all of the allegations in the

Complaint and all reasonable inferences that can be drawn

therefrom, and based on this record, LMFIC has sufficiently pled

that based on the correspondence submitted to LMFIC,

Harleysville did not adequately investigate, respond, or explain

their refusal to defend and potentially indemnify Domus in the

underlying action. Harleysville’s motion to dismiss this claim

is therefore denied.

    D. Whether Attorneys’ Fees Apply to Declaratory Judgments

    Harleysville argues that LMFIC’s request for recovery of

attorneys’ fees in this action should be dismissed because the

Declaratory Judgment Act does not provide the Court with

statutory authority to award attorneys’ fees to a prevailing

party. However, 42 Pa. Stat. and Cons. Stat. Ann. § 8371 (West

2021) does provide the Court with statutory authority to award

attorneys’ fees, so Harleysville’s motion will be denied for the

same reasons explained above in Part C, supra (explaining that §

8371 explicitly allows the Court to award attorneys’ fees for a

bad faith action against an insurer and that an insured party

can assign this right of recovery to a third party).

    E. Whether the Underlying Action Triggers a Duty to Defend


                                   12
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 13 of 19




          1. Direct Air Was Not Alleged to Be at Fault

    Harleysville argues that the underlying action could not

possibly trigger a duty to defend on their part because Direct

Air was not alleged to be at fault in the underlying action.

    The determinative case on this topic is Ramara, Inc. v.

Westfield Ins. Co., 814 F.3d 660 (3d Cir. 2016). In Ramara, the

issue was whether the defendant insurer had a duty to defend a

putative additional insured. See id. at 665. In making the

determination, the Third Circuit noted that the Pennsylvania

Supreme Court has held that an insurer’s potential duty is

“determined solely by the allegations of the complaint in the

[underlying] action.” Id. at 673 (alteration in original)

(quoting Kvaerner Metals Div. of Kvaerner U.S., Inc. v. Com.

Union Ins. Co., 908 A.2d 888, 896 (Pa. 2006)). It also

reaffirmed that a court must view all allegations as true and

“liberally construe [them] in favor of the insured.” Id.

(quoting Frog, Switch & Mfg. Co. v. Travelers Ins. Co., 193 F.3d

742, 746 (3d Cir. 1999)).

    In the underlying complaint at issue in Ramara, the

plaintiff specifically alleged employment by a subcontractor,

Fortress, at the time of the accident while in the course of his

duties to install concrete and steel components at a parking

garage project. See id. at 675. The underlying complaint alleged



                                   13
       Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 14 of 19



that Ramara, the garage owner, “act[ed] by and through its

agents, servants and/or employees” and “fail[ed] to adequately

inspect and monitor the work performed.” Id. (alterations in

original). Ramara tendered its defense to Westfield, who insured

Fortress. Id. at 665. The policy issued by Westfield to Fortress

included an AI endorsement that defined an additional insured

as:

      any person or organization for whom you are performing
      operations when you and such person or organization
      have agreed in writing in a contract or agreement that
      such person or organization be added as an additional
      insured on your policy. Such person or organization is
      an additional insured only with respect to liability
      for ‘bodily injury,’ ‘property damage,’ or ‘personal
      and advertising injury’ caused, in whole or in part,
      by:

      1. Your acts or omissions; or

      2. The acts or omissions of those acting on your
      behalf; in the performance of your ongoing operations
      for the additional insured.

      A person’s or organization’s status as an additional
      insured under this endorsement ends when your
      operations for that additional insured are completed.

Id. at 667.

      The “caused, in whole or in part” language was interpreted

by the Third Circuit to mean that “Westfield must defend Ramara

under either the ‘but-for’ or ‘proximate cause’ interpretation

of the Additional Insured Endorsement.” Id. at 675. The court

did not analyze the matter under the broader “but-for” test,

which the court stated was the correct interpretation, because


                                    14
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 15 of 19



the underlying complaint satisfied even the narrower “proximate

causation” test, which the court defined as “a cause which was

‘a substantial factor in bringing about the plaintiff’s harm.’”

Id. (quoting Bouriez v. Carnegie Mellon Univ., 585 F.3d 765, 771

(3d Cir. 2009)). Since Fortress, as a subcontractor, was alleged

to be one of Ramara’s “agents,” “contractors,” or

“subcontractors,” the underlying complaint “raise[d] at least

the potential that Fortress’s conduct was a proximate cause of

[plaintiff’s] injuries.” Id.

    Notably, in Ramara’s case, Fortress was not a party to the

underlying complaint. See id. at 677. The Third Circuit pointed

out that the Workers’ Compensation Act states that “[t]he

liability of an employer under this act shall be exclusive and

in place of any and all other liability to such employees.” 77

PA. Stat. and Cons. Stat. § 481 (West 2021). As direct employers

are immune from tort claims for workplace injuries of their

employees, the plaintiff’s attorney in the underlying action in

Ramara would not have drafted the complaint to include Fortress,

regardless of whether the damages were caused by Fortress.

Consequently, the Court held that:

    where the Workers’ Compensation Act is relevant to a
    coverage determination, insurers (and the courts that
    review their determinations) must interpret the
    allegations of an underlying complaint recognizing
    that the plaintiff’s attorney in the underlying action
    drafted the complaint taking the existence of the Act
    into account. In this way, the Act operates as an


                                   15
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 16 of 19



    interpretive constraint, making it more difficult for
    insurers to claim that the allegations of an
    underlying complaint fall patently outside the scope
    of coverage.

Ramara, 814 F.3d at 679-80.

    This case is not distinguishable from Ramara in any

substantive manner. Here, the plaintiff in the underlying

action, Forgrove, was also an employee of the disclaiming

insurer’s insured, Direct Air. Direct Air could not be directly

sued by Forgrove due to the Workers’ Compensation Act. Direct

Air was a subcontractor of Domus, much like Fortress was a

subcontractor of Ramara. Here, like in Ramara, it was alleged

that “[a]t all times relevant hereto, defendants acted through

their agents, servants and employees, who were in the course and

scope of their agency or employment.” Pl.’s Resp. to Def.’s Mot.

Dismiss Ex. C, ¶ 15, ECF No. 15-7.

    The underlying complaint here alleges, inter alia, that

Domus and others failed “to require contractors, subcontractors

and other entities working at the project to protect against the

risk of injuries,” failed to “properly supervise the project,”

failed to “properly train and supervise its employees,” and that

defendants themselves “or through their employees, servants and

agents . . . had actual notice of the unsafe and dangerous

condition of the premises and sufficient time to correct the

dangerous situation.” Id. ¶¶ 28-29. Thus, the underlying



                                   16
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 17 of 19



Complaint sufficiently alleges that Domus acted through its

“agents, servants, and employees,” which may include its

subcontractors, such as Direct Air. The underlying Complaint

also alleges, like in Ramara, that failing to monitor

subcontractors was a cause of the plaintiff’s injuries. As such,

LMFIC has sufficiently pled that under the AI endorsement, Domus

was an additional insured on the Harleysville Policy and

Harleysville has a duty to defend Domus in the underlying

action. Thus, Harleysville’s motion to dismiss on this basis

will be denied.

          2. Indemnification Provisions Under the AI Endorsement

    The AI endorsement states in relevant part that its

coverage is limited to damages “which the additional insured is

entitled to be indemnified by the ‘Named Insured’ pursuant to

the ‘written contract.’” Def.’s Mot. Dismiss 17, ECF No. 10.

    Harleysville argues that the underlying action could not

possibly trigger a duty to defend on their part because there is

no basis on which Direct Air is obligated to indemnify Domus

under their written contract. But this argument fails for the

very reason they argue LMFIC’s declaratory judgment claim should

fail, namely, a lack of standing.

    Harleysville is not a party to the contract between Direct

Air and Domus, nor is Domus seeking to have that contract be

enforced in the underlying action. As explained above in Part B,


                                   17
       Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 18 of 19



supra, an outsider may not seek a determination of the legal

obligations of third parties where it is not also seeking money

damages.2 Unlike LMFIC, Harleysville seeks no money damages in

this matter, but is instead effectively asking this court to

make a declaratory judgment concerning the hypothetical legal

obligations that Direct Air would have against Domus. Given that

they have no standing to do so, their motion to dismiss on this

basis will be denied.

     F. Whether the Duty to Indemnify Is Premature

     Lastly, Harleysville argues that the declaratory judgment

claim related to their duty to indemnify Domus should be

dismissed as not ripe because trial in the underlying action has

not taken place. See Unionamerica Ins. Co. v. Johnson, 806 A.2d

431, 434 (Pa. Super. Ct. 2002) (“The duty to indemnify arises

only if, after trial on the third-party claim, it is determined

that the loss suffered is covered by the terms of the policy.”).

LMFIC argues it would be in the interests of judicial economy

for both claims to remain active. While this may be true, it

does not change the fact that the claim is not yet ripe. Thus,

LMFIC’s declaratory judgment claim as it pertains to

Harleysville’s duty to indemnify will be stayed, and therefore

no judgment will be entered until the claim becomes ripe.


2     Harleysville’s argument here is thus the exact opposite of the argument
it advanced in Part B, supra, concerning why it believes LMFIC has no
standing to pursue this action.


                                     18
      Case 2:20-cv-05093-ER Document 17 Filed 03/10/21 Page 19 of 19



However, the parties have agreed to proceed with discovery on

both the duty to indemnify and the duty to defend while the

matter is otherwise stayed.

V.   CONCLUSION

     For all of the aforementioned reasons, Harleysville’s

Motion to Dismiss LMFIC’s Complaint will be denied, but LMFIC’s

declaratory judgment claim as it pertains to Harleysville’s duty

to indemnify will be stayed, and therefore no judgment will be

entered until the claim becomes ripe.

     An appropriate order follows.




                                   19
